[Cite as Whitmore v. Ohio Dept. of Rehab. & Corr., 2011-Ohio-3150.]

                                                       Court of Claims of Ohio
                                                                              The Ohio Judicial Center
                                                                      65 South Front Street, Third Floor
                                                                                 Columbus, OH 43215
                                                                       614.387.9800 or 1.800.824.8263
                                                                                  www.cco.state.oh.us




RICHARD WHITMORE

       Plaintiff

       v.

OHIO DEPARTMENT OF REHABILITATION AND CORRECTION

       Defendant
       Case No. 2008-10366

Judge Clark B. Weaver Sr.
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} On January 31, 2011, the magistrate issued a decision recommending
judgment for plaintiff in the amount of $5,025.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to
a magistrate’s decision within fourteen days of the filing of the decision, whether or not
the court has adopted the decision during that fourteen-day period as permitted by
Civ.R. 53(D)(4)(e)(i).” Plaintiff timely filed objections and a transcript of proceedings.
Defendant did not file an objection.
        {¶ 3} Although plaintiff sets forth three objections, the crux of plaintiff’s
argument is that the magistrate erred as a matter of law when he determined that
“plaintiff is entitled to damages for the pain and suffering caused by the injury to his
back and head and for the pain and loss of use related to his left knee only for that
period of time between the first and second fall.” Upon review of the magistrate’s March
3, 2010 decision on the issue of liability, which the court adopted as its own on June 8,
Case No. 2008-10366                         -2-                      JUDGMENT ENTRY

2010, the court concludes that the magistrate’s expressed limitation upon the nature
and extent of damages available to plaintiff is consistent with the prior decision.
         {¶ 4} Plaintiff also objects to the amount of the damage award as being against
the weight of the evidence. Specifically, plaintiff contends that the magistrate failed to
consider the aggravation of plaintiff’s pre-existing left knee injury. However, contrary to
plaintiff’s assertion, the magistrate expressly compensated plaintiff for both pain and
any loss of use of the left knee attributed to the first fall. An independent review of the
evidence convinces the court that the magistrate did not err in determining the amount
of the award.
         {¶ 5} Upon review of the record, the magistrate’s decision and the objections,
the court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objections are OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.
         {¶ 6} Judgment is rendered for plaintiff in the amount of $5,025 which includes
the filing fee paid by plaintiff. Court costs are assessed against defendant. The clerk
shall serve upon all parties notice of this judgment and its date of entry upon the journal.



                                          _____________________________________
                                          CLARK B. WEAVER SR.
                                          Judge

cc:

Amy S. Brown                                  Richard F. Swope
Assistant Attorney General                    6480 East Main Street, Suite 102
150 East Gay Street, 18th Floor               Reynoldsburg, Ohio 43068
Columbus, Ohio 43215-3130

LP/cmd
Filed June 6, 2011
Case No. 2008-10366              -3-   JUDGMENT ENTRY

To S.C. reporter June 22, 2011